Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "unusual event" in claim 7 is a relative term which renders the claim indefinite.  The term "unusual event" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such the term is found to be indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-16, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dotan-Cohen et al. (US 2017/0308866 A1, hereinafter referred to as Dotan)

Dotan-Cohen et al. (US 2017/0308866 A1, hereinafter referred to as Dotan)


In regards to claim 1, Dotan discloses a system for evaluating event importance, the system comprising:
a processor subsystem; (Dotan fig. 6 elment 614 discloses processors) and 
a memory coupled to the processor subsystem, the memory including instructions, which when executed by the processor subsystem, cause the processor subsystem to: (Dotan fig. 6 element 612 teaches memory coupled to processors and para. [0007] teaches instructions stored in memory that are executed.)

access data related to a prior event attended by a user; (Dotan para. [0017] teaches “in some embodiments, a meeting attendance model may be determined from an analysis of data related to prior meetings, including data sensed by the computer technology, and used to infer meeting features for the future meetings.” This teaches accessing data related to prior event.

access data related to an upcoming event; (Dotan para. [0047] teaches getting features of future meetings.)

and use the data related to the prior event and the data related to the upcoming event in a machine learning subsystem(Dotan abstract teaches the use of machine learning) to determine an importance score of the upcoming event. (Dotan para. [0051] cites “One or more inference algorithms may be applied to the meeting event-related information to determine a set of likely meeting event patterns. For example, patterns may be determined based on similar instances of observation of meeting events or associated contextual information, which may be referred to as "in-common features" of meeting event-related information. The inferred meeting event pattern information may be provided to a meeting attendance model generator 240 and/or used to generate a pattern based prediction regarding the likely future user activity associated with future meetings, such a likelihood of attendance by the user, relevance of a meeting to the user, importance of attendance by the user, etc., given various meeting features (e.g. meeting times, duration, location, other invitees, or other features.) In some embodiments, a corresponding confidence is also determined for the patterns 



In regards to claim 2, Dotan discloses the system of claim 1, wherein the data related to the prior event comprises event attendance data.  (Dotan para. [0079] teaches a user accepted and attended in person every previous meeting associated a given organizer. This disclose prior even attendance data.)

In regards to claim 3, Dotan discloses the system of claim 2, wherein the event attendance data includes data collected using a mobile device operated by an attendee at the prior event.  (Dotan para. [0031] teaches users devices that track various forms of user information related to an event including prior or during the event.)

In regards to claim 4, Dotan discloses the system of claim 3, wherein the data collected using the mobile device comprises application execution state data.  (Dotan para. [0031] cites “by way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location of mobile device, smartphone data ((such as phone state, charging data, date/time, or other information derived from a smartphone ), user-activity information (for example: app usage; online activity; searches; voice data such as automatic speech recognition; activity logs; communications data including calls, texts, instant messages, and emails; website posts; other user data associated with communication events; etc.) including user activity that occurs over more than one user device, user history, session logs, application data, contacts data, calendar and schedule data, notification data, social network data, news (including popular or trending items on search engines or social networks),…”. This teaches the use of application execution state data, wherein application execution state is app usage.)
In regards to claim 5, Dotan discloses the system of claim 4, wherein when the application execution state data indicates that a teleconference application was executing during at least a portion of the prior event, the event attendance data includes an indication that the attendee likely attended the prior event.  (Dotan para. [0047] teaches the use of devices to indicate if while a meeting the use was present, not present, or attending remotely. In the case of attending remotely this indicate the executing of teleconference application for the event. Also para. [0065] teaches wherein prior meetings has indication of attended (likely attended) a prior meeting. Also see para. [0056] wherein it teaches analyzing historical meeting events to determine response type such as accepted, rejected, proposed a new time, responded as tentative, and/or did not respond.)

In regards to claim 6, Dotan discloses the system of claim I, wherein the data related to the upcoming event comprises event metadata.  (Dotan paragraph [0047] teaches meeting features for both previous and future meetings, wherein these features includes metadata associated with the meetings.)

In regards to claim 10, Dotan discloses the system of claim 1, wherein the machine learning subsystem implements a classification routine.  (Dotan para. [0101] teaches the use of classification models.)

In regards to claim 11, it is the system embodiment of claim 1 with similar limitations and thus is rejected using the reasoning found in claim 1.



In regards to claim 13, Dotan discloses the system of claim 12, wherein the event attendance data includes data collected using a mobile device operated by an attendee at the prior event.  (Dotan para. [0031] teaches users devices that track various forms of user information related to an event including prior or during the event.)

In regards to claim 14, Dotan discloses the system of claim 13, wherein the mobile device comprises a cellular phone. (Dotan paragraph [0031] cites “By way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location of mobile device, smartphone data ((such as phone state, charging data, date/time, or other information derived from a smartphone ),… “)

In regards to claim 15, Dotan discloses the system of claim 13, wherein the data collected using the mobile device comprises location data. (Dotan paragraph [0031] cites “By way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location of mobile device, smartphone data ((such as phone state, charging data, date/time, or other information derived from a smartphone ),… “)

In regards to claim 16, Dotan discloses the system of claim 15, wherein when the location data corresponds with a location of the prior event, the event attendance data includes an indication that the attendee likely attended the prior event.  (Dotan para. [0031]  cites “User dat, which may include meeting data, maybe receivied from a variety of sources where int he data my be available in any format.” It goes to say this data is gather from sensors on user devices. To which it it later cites in the para. [0031] “By way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location of mobile device, smartphone data ((such as phone state, charging data, date/time, or other information derived from a smartphone ),… “. This teaches using cell phones for location of prior meetings. Also [0047] teaches the use of devices to indicate if while a meeting the use was present, not present, or attending remotely. In the case of attending remotely this indicate the executing of teleconference application for the event. Also para. [0065] teaches wherein prior meetings has indication of attended (likely attended) a prior meeting. Also see para. [0056] wherein it teaches analyzing historical meeting events to determine response type such as accepted, rejected, proposed a new time, responded as tentative, and/or did not respond.)

In regards to claim 21, Dotan discloses the system of claim 11, wherein the machine learning subsystem comprises a programmable logic device.  (Dotan para. [0027] teaches the use of a programmable logic device.)

In regards to claim 22, it is the non-transitory machine readable medium embodiment of claim 1 with similar limitations and thus is rejected using the reasoning found in claim 1.

In regards to claim 23, Dotan discloses the system of claim 22, wherein the data related to the prior event comprises event attendance data.  (Dotan para. [0079] teaches a user accepted and attended in person every previous meeting associated a given organizer. This disclose prior even attendance data.)

Allowable Subject Matter
Claims 7-9, 17-20, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAULINHO E SMITH/Primary Examiner, Art Unit 2127